PER CURIAM.
We are constrained to affirm the order of dependency issued by the trial court because the order is supported by competent substantial evidence of record. We acknowledge that, at the time of the incidents complained of, appellants K.W. and M.W. were functioning as the married mother and father of an intact family. We also acknowledge that the injuries to the children were not particularly serious. Nevertheless, the trial court found facts, partially based upon expert testimony, that support the order of dependency in this case.
AFFIRMED.
KAHN, VAN NORTWICK, and HAWKES, JJ., concur.